

116 HR 3408 IH: Shop Rx Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3408IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. Arrington (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require prescription drug plan sponsors to
			 include real-time benefit information as part of such sponsor’s electronic
			 prescription program under the Medicare program.
	
 1.Short titleThis Act may be cited as the Shop Rx Act of 2019. 2.Requiring prescription drug plan sponsors to include real-time benefit information as part of such sponsor’s electronic prescription program under the Medicare programSection 1860D–4(e)(2) of the Social Security Act (42 U.S.C. 1395w–104(e)(2)) is amended—
 (1)in subparagraph (D), by striking To the extent and inserting Except as provided in subparagraph (F), to the extent; and (2)by adding at the end the following new subparagraph:
				
					(F)Real-time benefit information
 (i)In generalNot later than January 1, 2021, the program shall provide for the real-time electronic transmission to prescribing health care professionals, using technology capable of integrating with such professionals’ electronic prescribing and electronic health record systems, of individual-specific formulary and benefit information under a prescription drug plan with respect to an individual enrolled in such plan. Such information shall include, with respect to the prescribing of a covered part D drug to such individual, the following:
 (I)A description of any clinically appropriate alternatives to such drug included in the formulary of such plan.
 (II)Information relating to applicable cost-sharing requirements for such drug and such alternatives, including a description of any variance in such requirements based on the pharmacy dispensing such drug or such alternatives.
 (III)Information relating to any prior authorization or other utilization management requirements applicable to such drug and such alternatives within the formulary of such plan.
 (ii)Special rule for 2021The program shall be deemed to be in compliance with clause (i) for 2021 if the program complies with the provisions of section 423.160(b)(7) of title 42, Code of Federal Regulations (or a successor regulation), for such year.. 
			